BRICKELL, J.
When a common carrier delivers goods in a damaged or injured condition, and it does not appear he received them in such condition, the law casts upon him the burden of proving that they were in that condition when he received them, or that the injury occurred by the act of God, or of a public enemy, without fault on his part. Edwards on Bailments, 565-70. The plaintiff having proved that the defendant delivered him the goods damaged, and the cause of the injury appearing to have been the exposure of the goods to fire and steam, the defendant gave evidence tending to show, that goods transported by it were not subjected to injury from such cause. The goods were shipped at Philadelphia, on a steamship bound for Savannah ; and, in the course of transportation to Montgomery, their point of destination, passed over the road of defendant. From the bill of exceptions it does not appear that there was any such connection between the defendant and the steamships, as would render the defendant liable for an injury to the goods occurring on board the ship, nor, indeed, that there was any such connection between the defendant and any other carrier, or any special contract, whereby the defendant would be liable for a loss or injury not occurring on its own road, or while the goods were in its possession. The general rule prevailing in this country is, that in the absence of a special contract, or of some relation between carriers having control of different parts of a line or route of transportation, each carrier is liable only for a loss or injury on his particular line or route. Ellsworth v. Tartt, 26 Ala. 733; Darling v. Worcester R. R. Co. 11 Allen, 295; Redfield on Carriers, chap. 14. The charge given by the court was erroneous, in requiring the jury to find a verdict against the defendant, though they may, from the evidence, have believed *397that the injury to the goods was produced before they came to the possession of the defendant. The evidence that such was the fact may have been weak, and may or may not, in the judgment of the jury, have repelled the presumption the law raised against the defendant, from a delivery of the goods in a damaged condition. It was the province of the jury to determine its strength, and the court could not withdraw it from their consideration.
The first and third charges requested by the defendant should have been given. They asserted correct legal propositions, applicable to the facts before the jury. The second charge requested was properly refused. The plaintiff made a primd facie case against the defendant, when he proved that the goods were delivered by the defendant in a damaged condition. The onus of proving that the goods were in such condition when they were received, devolved on the defendant.
For the errors pointed out, the judgment is reversed, and the cause remanded.